                                   1

                                   2
                                                                          UNITED STATES DISTRICT COURT
                                   3
                                                                        NORTHERN DISTRICT OF CALIFORNIA
                                   4

                                   5                                                         Case No.:21-CV-2653-YGR
                                       KRISTIN HART, ET AL.,
                                   6
                                                    Plaintiffs,                              ORDER DENYING MOTION FOR MORE
                                   7                                                         DEFINITE STATEMENT AS MOOT
                                              vs.
                                   8
                                                                                             Re: Dkt. No. 15
                                       CITY OF REDWOOD CITY, ET AL.,
                                   9
                                                     Defendants.
                                  10

                                  11           Defendants move for a more definite statement from plaintiffs regarding their sixth cause of
Northern District of California




                                  12   action for negligent infliction of emotional distress.1 Defendants contend that they “cannot frame a
 United States District Court




                                  13   responsive pleading because the nature of the claim that [p]laintiffs are pursuing is uncertain”:
                                  14   negligent infliction of emotional distress, as the cause of action is labeled, or intentional infliction
                                  15   of emotional distress, as suggested by the use of the words “reckless disregard” and “intentional”
                                  16   within the relevant allegations. (Dkt. No. 15 at 2 (citing Complaint ¶¶ 52–56).)
                                  17           In light of plaintiffs’ opposition brief confirming that they are pleading a cause of action for
                                  18   negligent infliction of emotional distress (Dkt. No. 16 at 3), the Court accepts the framing as the
                                  19   law of the case, and DENIES AS MOOT the motion for a more definite statement. The Court declines
                                  20   to order that plaintiffs further clarify their allegations of the sixth cause of action.
                                  21           This terminates Docket No. 15.
                                  22           IT IS SO ORDERED.
                                  23   Date: July 9, 2021                                 _______________________________________
                                                                                                  YVONNE GONZALEZ ROGERS
                                  24                                                         UNITED STATES DISTRICT COURT JUDGE
                                  25

                                  26
                                               1
                                  27
                                                 The Court has determined that the motion is appropriate for decision without oral
                                       argument, as permitted by Civil Local Rule 7-1(b) and Federal Rule of Civil Procedure 78. See
                                  28   also Lake at Las Vegas Investors Group, Inc. v. Pacific Malibu Dev. Corp., 933 F.2d 724, 728–29
                                       (9th Cir. 1991). Accordingly, the Court VACATES the hearing set for July 13, 2021.
